Citation Nr: 0509634	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  96-36 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Viterna, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from February 28, 1969 to 
November 24, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Detroit, Michigan Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for PTSD.

In June 2002, this claim was denied by the Board.  The 
veteran timely appealed to the United States Court of 
Veterans Appeals (Court).  In July 2003 the Court issued a 
joint-motion for remand and ordered the Board to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA).

In January 2004, the Board remanded this claim to the Appeals 
Management Center (AMC) to comply with VCAA.  The remand 
directives of the Board have been accomplished and this claim 
is now before the Board for further adjudication.


FINDINGS OF FACT


1.  The veteran's active military service included a period 
of duty in Vietnam extending from July 26, 1969 through 
November 24, 1969.

2.  The veteran's original claim for service connection for 
PTSD was denied by the RO in a rating decision of March 1981; 
the veteran did not appeal this determination following 
notification thereof.

3.  Evidence received since the final March 1981 denial 
included documents, which bear substantially and directly on 
the issue at hand, are neither cumulative nor redundant, and 
are so significant that they must be considered in order for 
the Board to fairly decide the merits of the claim.
4.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

5.  The veteran has not submitted satisfactory evidence, 
consistent with the circumstances, conditions, or hardships 
of his military service, that stressors for PTSD occurred 
during his period of duty in Vietnam.

6.  The veteran is not shown to have PTSD associated with 
active military service.


CONCLUSIONS OF LAW


1.  Evidence received since the prior final disallowance of 
service connection for PTSD is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's original service separation document, DD Form 
214, indicates that his decorations and medals in service 
consisted of the National Defense Service Medal and the 
Vietnam Service Medal.  A DD Form 215, Correction to DD Form 
214, issued in September 1998, revised the DD-214 to delete 
the Vietnam Service Medal and add the Vietnam Service Medal 
with two Bronze Service Stars, the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge, the Republic 
of Vietnam Civil Actions Honor Medal, the First Class Unit 
Citation Badge, and the Marksman Qualification Badge with 
Rifle Bar, and identified the dates of the veteran's service 
in Vietnam as extending from July 26, 1969, to November 24, 
1969.

Additional service personnel records received from the 
veteran's congressman in May 2000 show the veteran's foreign 
service, in Vietnam, as extending from July 26, 1969, through 
July 25, 1970.  Elsewhere on the form, under "Appointments 
and Reductions," the veteran was shown to have been promoted 
from Private E-1 to Private E-2 on June 28, 1969, and to 
Private First Class E-3 on July 26, 1969.  Under the record 
of assignments, it was shown that the veteran began his basic 
combat training on March 7, 1969, that he began advanced 
individual training on May 5, 1969, that he was in casual 
status from July 3, 1969, and that he began duty as a 
rifleman with Company A, 2nd Battalion, 502nd Infantry, on 
August 12, 1969.

Service medical records show that the veteran's psychiatric 
status was reported as normal on examination for enlistment 
in February 1969.  In August 1969, the veteran was referred 
for psychiatric evaluation because of extreme nervousness 
provisionally diagnosed as anxiety reaction.  On psychiatric 
evaluation it was reported that he had been markedly anxious 
since arriving in Vietnam and that the anxiety was becoming 
increasingly severe.  He complained of marked anxiety, 
insomnia and an inability to concentrate.  On mental status 
examination the veteran was markedly anxious.  His speech was 
coherent but at times irrelevant.  His affect was 
constricted.  He denied hallucinations and paranoid ideation 
and gave a history of ideas of influence.  here was no 
evidence of psychosis or neurosis.  The diagnosis was 
emotionally unstable personality.  An underlying thought 
disorder was identified as a predisposing factor.  Impairment 
for further military duty was considered moderate to marked.  
The examiner expressed the opinion that the veteran was a 
rather unstable individual who would probably decompensate 
under stress and recommended that he be administratively 
separated from service.

On an examination for separation performed later in August 
1969, the veteran filled out a Report of Medical History in 
which he reported having been hospitalized before service at 
the Ypsilanti State Hospital in Ypsilanti, Michigan, for his 
nerves.

Additional personnel records received from a Member of 
Congress in October 2000 included various reports and orders 
associated with the veteran's processing for discharge on the 
basis of unsuitability.  An August 1969 memorandum from the 
commander of the veteran's company to the commanding officer 
of the battalion indicated that the veteran had been 
medically diagnosed as an emotionally unstable person with 
severe anxiety and nervous condition considered to be a 
character and behavior disorder within the meaning of Army 
regulations.  He had had four recent counseling sessions.  It 
was reported that he had been assigned to Company A on August 
8, 1969, and had been in the unit since then. He had 
requested to go on sick call the second day in the company 
and had been immediately referred to the division 
psychiatrist for examination.  On the basis of the report of 
that examination, a recommendation for separation had been 
initiated.  The veteran was so advised in September 1969 and 
had waived various procedural rights under Army regulations, 
such as consideration of the case by a board of officers, a 
personal appearance before a board of officers, submission of 
statements, and representation by counsel.  The order of 
discharge for unsuitability was issued on November 21, 1969, 
and the veteran was notified in writing of the action three 
days later.  A copy of the letter was signed by the veteran.

In response to requests by the RO for further information 
concerning the circumstances of the veteran's military 
service, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) furnished extracts of histories submitted 
by the 2nd Battalion, 502nd Infantry, of the 101st Airborne 
Division of the Army for 1969 and 1970 documenting the unit's 
mission, locations, and significant combat activities, 
together with a report summarizing the contents of the 
histories.

The histories documented firefights during the period of the 
veteran's Vietnam tour and provided a list of casualties 
suffered by Company A.  According to the organization 
summary, the 2nd Battalion (Airmobile), 502nd Infantry, was 
one of three maneuver infantry battalions with the 1st 
Brigade, 101st Airborne Division (Airmobile).  In Operation 
Campbell Streamer in Phu Loc District, on July 27, the 
battalion began phase II of the operation.  On August 3, the 
battalion had light contacts with the enemy. Several of the 
enemy dead, a small cache and many bunkers were found. On 
August 11, 1969, the battalion was extracted to Camp Eagle.  
In Operation Cumberland Thunder in Thua Thien Province, on 
August 18, the unit was moved into the area of operation and 
on August 20, Company A engaged two enemy soldiers and found 
two blood trails which were followed with negative results.  
On August 22, one platoon of Company A engaged two enemy 
soldiers with negative results.  On August 29, the company 
received 10 rounds of mortar fire, which landed outside the 
perimeter and caused no casualties.  On September 1, the unit 
was extracted and conducted assaults into another area of 
operations.  On September 8 the battalion stopped offensive 
operations to observe a cease-fire.  On September 11, the 
unit was relocated to a different location to deny the enemy 
access to certain villages.  On September 27, Company A was 
extracted.  As part of Operation Republic Square in the Thua 
Thien Province, the battalion returned to Camp Eagle on 
October 7 for refresher training.  On October 15, the unit 
redeployed to another area to conduct patrols and ambushes.  
On October 2 and 3, Company A was engaged at a distance of 
150 meters with approximately 40 rounds of AK fire, and one 
squad returned fire and conducted a sweep of the area.  
During the sweep, a grenade exploded resulting in two killed 
and four wounded with negative enemy results.  On November 2, 
Company A assaulted into a new area of operations.  On 
November 6, a platoon of Company A uncovered a bunker 
containing nine enemy rifles and two pistols.  On November 
12, one platoon of Company A heard movement on its front and 
engaged two enemy with small arms fire.  A sweep of the area 
revealed one enemy dead.  On November 16, Company A engaged 
one enemy resulting in one enemy being killed.

The veteran filed his original claim for VA disability 
compensation in June 1976.  He identified the dates of his 
military service as being from June 28, 1969, to November 24, 
1969.  In response to an RO request for authorization to 
obtain records relating to treatment at the Ypsilanti State 
Hospital, the veteran submitted a July 1976 statement in 
which he denied ever having been a patient at that facility.

The veteran underwent a VA psychiatric examination in July 
1976.  He reported that he had been in Vietnam for a short 
time and that his nerves had broken down completely due to 
the shelling and having been wounded with shrapnel in his 
left arm.  He complained of trouble sleeping and reported 
nightmares and cold sweats. He claimed that he would wake up 
strangling his wife.  He took "vociferous exception" to the 
notation that he had been hospitalized at the Ypsilanti State 
Hospital, claiming that these were slanderous materials that 
someone had falsely inserted.  He claimed that during service 
he had been trained in Airborne Infantry.  On examination his 
stream of mental activity seemed normal in amount except for 
excessive outrage.  Superficially he seemed relevant and 
coherent.  He appeared excessively hostile and resentful but 
later calmed down. His memory was characterized as "highly 
convenient."  The examiner found that the pattern deemed in 
service to be an emotionally unstable personality continued 
and that the prognosis was poor to equivocal.  The diagnoses 
were "no firm evidence of neurological disease" and 
emotionally unstable personality.

The RO denied service connection for a nervous condition in 
October 1976.  The veteran did not appeal this determination.

The veteran filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in November 1980 in which he 
requested service connection for PTSD.  He identified the 
dates of his service as extending from February 28 through 
November 24, 1969.  In support of the application he 
submitted an April 1980 medical statement from C. Williams, 
D.O., which reported that the veteran claimed to have been 
under severe stress from his job.  The veteran stated that he 
would wake up at night and have a tendency to hear things.  
He claimed that during service he had been shot twice, once 
in the left side, a flesh wound, and the other in the right 
knee.  The clinical impression was anxiety neurosis with some 
characterological, especially antisocial, features.  On an 
accompanying VA certificate, diagnoses of acute anxiety and 
depression were noted, and the veteran was characterized as 
unresponsive to treatment.

The veteran underwent a VA psychiatric examination in 
February 1981.  He had not been working and was unable to 
give exact reasons as to why not.  He had not worked since 
1979.  He became irritable and angry at the examiner's 
questions, stating, "asinine questions upset [him]."  On 
examination, the veteran appeared to be quite tense.  His 
answers to questions showed a hostile and resentful pattern.  
His descriptions of his adjustment appeared to indicate that 
he would become violent at times and lose control.  The 
diagnosis was chronic emotionally unstable personality with 
history of multiple somatic complaints.

By a rating decision of March 1981, the RO denied service 
connection for a psychiatric disorder, including alleged 
PTSD. The veteran was given notice of the determination in 
May 1981 but did not appeal.

The veteran filed an informal claim in June 1993 and 
submitted a formal claim, VA Form 21-526, in July 1993.  In 
the VA Form 21-526, the veteran identified the dates of his 
military service as extending from February 27, 1967, to 
February 1972. He claimed that his rank had been "E-5 Sgt."

In support of the claim, the veteran submitted several 
statements from J. A. Jerome, Ph.D., dated from March to May 
1993.  In an April 1993 statement, Dr. Jerome indicated that 
complete MMPI test results had shown marked elevations for 
depression, psychopathic deviancy, paranoia, obsessive- 
compulsive behavior, schizophrenia and hypomania.  The 
diagnosis was post-traumatic stress disorder, delayed and 
chronic, secondary to Vietnam.  The report related that in 
1969 and 1970 the veteran had seen a lot of action with the 
101st Airborne and had been one of four survivors in a 
platoon of 50.  It was reported that he had witnessed a 
number of grotesque events including booby-traps, "women and 
children, etc., caught up in war and killing zones," and that 
he was having flashbacks.  He had had significant 
altercations and described himself as "always blowing up" and 
explosive.  In a May 1993 statement, the diagnosis was 
reported as PTSD.

A number of statements are of record from D. A. Schaffert, 
M.D.  In a June 1993 statement, the veteran was noted to 
exhibit mood variability, explosiveness and other 
psychopathology.  The clinical impression was post-traumatic 
stress disorder.  In an August 1993 statement, it was noted 
that the veteran had been evaluated after a domestic dispute 
in which police were called.  The impression was explosive 
personality disorder.

A large quantity of medical records have been received from 
the Mid-Michigan Regional Medical Center.  The veteran was 
hospitalized there in November 1991 because of nonpsychiatric 
medical problems.  During the hospitalization he related that 
he had been a Green Beret in the Army as well as a 
paratrooper and had eventually become an instructor.  He 
claimed to have been wounded in combat, sustaining a left 
shoulder bullet wound.  He claimed to have made 570 jumps as 
a paratrooper without any injuries and to have been in the 
Army for approximately six years.  The veteran was again 
hospitalized in July 1993.  The psychiatric diagnoses 
included severe post-traumatic stress disorder and 
depression.

The veteran underwent a VA psychiatric examination in October 
1993. He claimed to have had his basic training in Fort Knox, 
Kentucky, for eight months, and combat training at Fort Polk, 
Louisiana, for eight months, followed by combat experience in 
Vietnam from August 1969 to June 1970.  He reported that his 
combat included going into tunnels with dogs.  On one 
occasion he shot an enemy soldier and on another occasion he 
threw a grenade and prayed but was able to save himself with 
the dog.  He reported nightmares involving combat.  The Axis 
I diagnosis was post-traumatic stress disorder, depressive 
reaction, and the Axis II diagnoses were explosive 
personality and mild organic brain syndrome.  A memory 
problem was noted.

In December 1994 the veteran submitted VA outpatient 
treatment records dated in October 1994.  In a medication 
evaluation note, it was reported that the veteran had talked 
about his experiences in the Vietnam War, where he claimed to 
have been in Airborne Infantry for 22 1/2 months.  He related 
that he had been in combat all of the time and had worked as 
a dog handler.  He stated that after returning from Vietnam 
he had been a drill instructor and had trained parachute 
jumpers.

In May 1995 the veteran submitted statements summarizing the 
combat experiences he claimed as PTSD stressors.  He recalled 
that in performing his job of infantryman, there were 
occasions in which he went through villages where Vietcong 
children came at them with fragmentation grenades under each 
armpit.  When they lifted their arms, the pin would be pulled 
and the children would have to be shot.  He described human 
wave attacks where the Vietcong would dope themselves up and 
come at them.  "We would have to cut them in half or be 
killed ourselves."  He described an incident in March 1970 
where the enemy hit his unit in the landing zone of an 
airlift and there was a firefight right off the bat.  Later 
in the fight, when his clip was empty, he had had to throw a 
hunting knife at an enemy soldier who was charging him, 
claiming that the knife hit the man in the chest and he was 
"dead before he hit the ground."  He described an incident in 
October 1969 when a Kit Carson Scout turned on him and had to 
be killed.

A May 1995 statement from a VA physician is of record.  The 
statement was given to the veteran at his request to verify 
his diagnoses.  The physician stated that the veteran had 
been followed at the VA facility in Saginaw, Michigan, for 
almost a year and met the DSM-IV criteria for PTSD.  The 
pertinent Axis I diagnoses were PTSD and mood disorder with 
mixed features secondary to a medical condition.  The Axis II 
diagnosis was personality disorder.

VA outpatient treatment records dated from July 1993 through 
October 1999 from the VA Medical Center in Saginaw, Michigan, 
are of record.  The records show regular visits for treatment 
of psychiatric pathology diagnosed as PTSD, a personality 
disorder, and bipolar disorder secondary to a seizure 
disorder.

In October 1998 the VA received a large quantity of documents 
from the Social Security Administration, which consist 
primarily of adjudication documents, private medical records, 
and VA medical records, which were already in the claims, 
file.  Also included was the report of a psychiatric 
examination performed in August 1993 by A. S. Harding, M.D., 
for the Michigan Disability Determination Service.  The 
veteran reported that he had spent three years in service, 
including 22 1/2 months in Vietnam.  He claimed that he had 
gone to drill instructor school and taught parachute jumping 
and that he had been a Green Beret.  On examination, the Axis 
I diagnoses were PTSD and organic personality syndrome.

In October 2003 the veteran submitted a report from J.P., 
M.D., a forensic psychiatrist.  The purpose of the review was 
to assist in making a medical determination regarding the 
veteran's diagnosis and whether any conclusions could be 
drawn about why the veteran embellished his war experiences.  
After a thorough review of the evidence, the examiner stated 
that the veteran's symptoms were consistent with Acute Stress 
Disorder.  The examiner concluded that it was not clear why 
the veteran had embellished his war experiences but that he 
believed to a reasonable medical certainty that the veteran's 
diagnosed PTSD was attributable to his combat experiences 
while in service.

In January 2005, the veteran was seen at the VAMC Saginaw 
facility.  The progress note stated a diagnosis of PTSD and 
organic affective syndrome.  The veteran's affect and mood 
were slightly anxious.  His speech was clear and coherent.  
Suicidal and homicidal ideation and hallucinations were not 
present.  He was alert and oriented to time, place, person 
and situation.  His memory was fairly intact and his 
cognition was grossly intact.  Judgment and insight were fair 
and he was not harmful to self or others.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated February 2004, the RO 
informed the veteran that he must submit "new and material 
evidence."  To qualify as "new", the evidence must be 
submitted to the VA for the first time and in order to be 
considered "material" evidence, the additional information 
must relate to an unestablished fact necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2004 letter informed the 
veteran that the VA would obtain relevant records from any 
Federal agency.  This to include medical records from the 
military, VA hospitals (including private facilities where 
the VA authorized treatment) or from the Social Security 
Administration.  The letter also informed the veteran that 
the VA would made reasonable efforts to obtain records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2004 letter also requested that the 
veteran provide evidence that he had an injury in the 
military or a disease the began in or was made worse during 
military service, or that there was an event in service which 
caused injury or disease.  Evidence must also reflect a 
relationship between the current disability and an injury, 
disease or event in military service.  Under certain 
circumstances, the VA may conclude that certain current 
disabilities were caused by service, even if there is no 
specific evidence proving this.  The veteran was then 
informed that a relationship is presumed for the following: 
former prisoners of war; veterans who have certain chronic or 
tropical diseases which become evident within a specific 
period of time after discharge from service; veterans who 
were exposed to ionizing radiation, mustard gas, or Lewisite 
while in service; veterans who served in Vietnam, or in 
Southwest Asia during the Gulf War.  The veteran was then 
informed that veterans who have certain kinds of 
service/disease combinations may qualify for an automatic 
presumption of service connection.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his alleged PTSD.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
condition, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the VA's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in November 1998, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in November 1998 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his left knee throughout the 
more than 6 years that his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed condition, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the February 2004 VCAA letter.  Following that 
letter, the development of the claim continued and in 
December 2004, the claim was reviewed and the veteran was 
sent a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).


In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth three 
elements that must be satisfied before service connection for 
PTSD may be granted.  The record must show: (1) A current 
medical diagnosis of PTSD, (2) medical evidence of a causal 
nexus between currently-diagnosed PTSD and the claimed in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  See also Cuevas v. 
Principi, 3 Vet.App. 542 (1992); Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  In view of the circumstances of this 
case, the third element must be considered first.

The stressful events that the veteran has reported to VA 
adjudicators are alleged to have occurred on various 
occasions between July 1969 and July 1970, the period during 
which he claims to have served in Vietnam.  Stressor 
information the veteran has provided to VA and private 
medical personnel involves a much longer period, extending by 
one account as long as six years and including 22 and one 
half months in Vietnam.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of military 
service submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  See 38 C.F.R. § 
3.203(a) (2004).

It is therefore relevant that in evaluating the veteran's 
stressor accounts, by regulation the VA is bound by the 
certification from the service department regarding the 
nature and dates of the veteran's service.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the "VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces," and that "service department findings are binding on 
the VA for purposes of establishing service in the U.S Armed 
Forces."  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see 38 C.F.R. § 3.203 (2004); see Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); see Sarmiento v. Brown, 7 Vet. App. 80, 
83 (1994).  If a veteran disagrees with the information 
contained on those records, his remedy, if any, must be 
pursued with the Army Board for the Correction of Military 
Records.  See Cahall at 237.

To the extent that the veteran claims to have been exposed to 
PTSD stressors after November 1969, his allegations conflict 
with official documentation concerning the dates of his 
military service.  The official separation record, DD Form 
214, shows that he was discharged from service on November 
24, 1969.  The service department reviewed the document in 
1998 and revised the information concerning decorations and 
awards received but did not revise the dates of his service 
entrance or discharge.  Unlike the original DD-214, the form 
prepared in connection with the revision set forth the exact 
dates of the tour of duty in Vietnam, indicating that it 
extended from July 26 to November 24, 1969.  The Board notes 
that the veteran's personnel record does contain an entry 
identifying the dates of the veteran's foreign service as 
extending through July 25, 1970.  This notation is not 
entitled to deference, however, since it appears to be a 
clear error, as demonstrated by its inconsistency with the 
other official documentation of record.  The file contains 
ample documentation establishing that from August 1969 onward 
the veteran was being processed for administrative separation 
from service and that an order of separation was issued to 
and acknowledged in writing by the veteran in November 1969.  
The record of duty assignments shows no service beyond 
November 1969.  The erroneous nature of the entry appears to 
have been recognized by the service department in its 1998 
review that led to the issuance of the DD Form 215.  That 
form provides the most recent and authoritative service 
department certification of the dates of the veteran's 
service and must be accepted as binding on the VA.

The evidence offered by the veteran in support of his 
allegations that stressor events took place outside of the 
period of officially verified service is limited to his own 
allegations, which he has presented in writing to the VA and 
in verbal form to various clinicians.  The unsupported 
allegations are not competent evidence that may be accepted 
as verification of the period of claimed additional service 
for VA purposes.  In Samuels v. West, 11 Vet. App. 433, 436 
(1998) the Court held that where a veteran sought service 
connection for PTSD based upon multiple stressors occurring 
during "combat" in Vietnam, and the record clearly showed he 
had never served in Vietnam, no presumption of credibility 
attached to his statements of his in-service claimed 
stressors.

The question of whether the veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  Whether the evidence establishes the occurrence of 
stressors is decided by adjudicators; if stressors are found 
to have occurred, the question of whether they were of 
sufficient gravity to cause PTSD requires a determination by 
medical professionals.

Adjudication of a PTSD claim requires evaluation of the 
evidence in light of the place, type, and circumstances of 
service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. § 
1154(b) (West 2002) to have his claim reviewed under a 
relaxed evidentiary standard.  Where it is determined that 
the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, his lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their occurrence, and no further development 
or corroborative evidence will be required, provided that the 
veteran's testimony is "satisfactory" and "consistent with 
the circumstances, condition, or hardships of such service."  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  Where it is not 
so determined, allegations regarding the occurrence of 
stressful events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  See 38 C.F.R. § 3.304(f) (2004); Doran v. Brown, 6 
Vet. App. 283, 289 (1994); Zarycki, Id.  See also Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  See Gaines v. 
West, 11 Vet. App. 353 (1998).  The VA is not required to 
accept the veteran's assertion that he engaged in combat.  
Neither is the VA required to accept statements or testimony 
that are inherently incredible.  See Samuels, Id.  The VA 
General Counsel issued a binding opinion in October 1999 
elaborating on the meaning of the phrase "engaged in combat 
with the enemy." VAOPGCPREC 12-99 (Oct. 18, 1999).  Precedent 
opinions of the General Counsel are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002).

In the present case, the unit histories received from 
USASCRUR establish that the veteran's company not merely 
served in a war zone but participated in combat operations 
against the enemy.  The veteran therefore appears to qualify 
as a combat veteran within the meaning of the General 
Counsel's opinion.  However, to have his claim adjudicated 
under a relaxed evidentiary standard of proof, § 1154(b), as 
interpreted in Collette v. Brown, 82 F.3d 389 (1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), a three-step 
sequential test must be applied.  Specifically, under 
Collette, § 1154(b), which applies in claims involving any 
disability claimed to be related to combat, requires that the 
following sequential inquiries be made:



(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease." "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the 
alleged injury or disease was incurred in or aggravated 
by the veteran's combat service."

(2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such 
service."

(3) Once these first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
of such incurrence exists, unless the government can met 
the burden of showing "clear and convincing evidence to 
the contrary."

The first two steps of this sequential analysis and 
credibility determination must be made as to the veteran's 
evidence standing alone, not weighing the veteran's evidence 
with contrary evidence.  See Collette, at 393.

With respect to PTSD claims specifically, § 1154, as 
interpreted in Zarycki, requires that in the absence of 
recognized citations, the record contain "other supportive 
evidence" to establish that a veteran "engaged in combat with 
the enemy."  If the determination with respect to this step 
is affirmative, then and only then, a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
See Zarycki at 98.  Assuming that there is evidence of record 
that any combat event alleged as a "stressor" is now deemed 
to be verified, the adjudicators must then address whether 
the claimant's evidence is "satisfactory," that is credible, 
as to events in service.  Only if this determination is 
favorable does the claimant gain the advantages of the 
presumption in 38 U.S.C.A. § 1154(b) as to events in service.

While the veteran's service unit engaged in combat in 
Vietnam, the veteran's personal participation with his unit's 
activities was extremely limited.  In fact within five days 
of joining his unit, the veteran's personal participation 
apparently ended and the administrative actions leading to 
his separation from service began.  According to a request 
for consultation dated August 15, 1969, the veteran had been 
in the battalion five days when he was seen with complaints 
of "extreme nervousness" and he was found to be "shaking 
grossly."  The physician who saw the veteran on consultation 
on August 16, 1969 noted that the veteran had been in-country 
for three weeks and had been "markedly anxious" for the 
past one and a half weeks.  

Significantly, neither the physician who saw the veteran on 
August 15, 1969 nor the physician who saw him on August 16, 
1969 referred to any specific traumas, but rather, both 
related his nervous condition to personal difficulties and a 
period of hospitalization that occurred before service.  The 
impression reported on August 16, 1969, was "Emotionally 
Unstable Personality," and the consulting physician 
suggested, "separation proceedings be initiated as soon as 
possible."

Thus, the record demonstrates that the veteran arrived in 
Vietnam on July 25, 1969, joined his unit on or about August 
10, 1969 and was recommended for separation from service by 
August 16, 1969.  Despite the combat record of the veteran's 
unit, it is clear that the veteran did not personally 
participate in combat, and the stressors he has reported are 
entirely inconsistent with the "circumstances, conditions or 
hardships" of his service.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Accordingly, it must be concluded that there 
is no credible supporting evidence that his claimed stressors 
occurred.  

With respect to the requirement that an award of service 
connection for PTSD be based on a current diagnosis of the 
disorder, the record is replete with examination and 
treatment documents that show a diagnosis of PTSD.  The 
reports contain lengthy, detailed and oft-repeated accounts 
by the veteran of stressful combat-related events in service 
which clinicians accepted uncritically and at face value.  It 
is well settled, however, that VA adjudicators are not bound 
to accept medical opinions based on uncorroborated accounts 
of stressors.  See Wood v. Derwinski, 1 Vet.App. 190 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Likewise, the 
veteran's own opinion that he has PTSD is not competent 
evidence.  The Court has held that a veteran is not competent 
to provide medical opinion diagnosing himself with PTSD.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991); Contreras v. 
Brown, 5 Vet. App. 492 (1993).

With regard to the medical report dated October 2003, the 
examiner's conclusion is based on an erroneous account of the 
veteran's "combat experience in Vietnam," when in fact, the 
record shows the veteran served in his unit in Vietnam for 
only five days before he was referred for separation from 
service.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the claimant and that are unsupported by the clinical 
evidence. 

It is noteworthy that the veteran now denies that he had a 
period of hospitalization prior to service, as is reported in 
his service medical records.  Significantly, however, the 
references in the service medical records include the name of 
the hospital in Ypsilanti, Michigan.  Such specific 
information could only have come from the veteran himself.  
Whether this information is true or not, it is clear that the 
veteran reported the hospitalization when he was seen in 
service, and more importantly, it is certainly true that the 
veteran's statement served to get him removed from duty 
within five days after joining his unit in Vietnam.  As a 
result, he did not personally participate in combat, although 
others in his unit certainly did.

Based on the evidence of record and the foregoing analysis, 
and for the reasons and bases stated herein, the Board finds 
that the veteran did not serve in Vietnam at any time other 
than during the documented period from August to November 
1969, that he has not presented credible and satisfactory 
evidence of the occurrence of PTSD stressors during combat 
service, that his proffered stressor evidence is not 
consistent with the circumstances, conditions and hardships 
of his documented service such as to warrant the relaxed 
evidentiary standard provided by 38 U.S.C.A. § 1154(b), and 
that he does not now have PTSD related to military service.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002).

In addition, it is noted that the veteran was diagnosed with 
an unstable personality in service, and that after service a 
personality disorder was also diagnosed.  The Board notes 
that pursuant to legislation, a personality disorder may not 
be the subject of service connection, since it is not a 
disease within the meaning of applicable legislation 
providing compensation benefits.  Personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. § 3.303(c) (2004). Regulatory 
authority provides that personality disorders will not be 
considered as disabilities under terms of the Schedule for 
Rating Disabilities. See 38 C.F.R. §§ 4.9, 4.127 (2004).


ORDER


Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


